Case: 19-11114     Date Filed: 07/30/2020   Page: 1 of 32



                                                                          [PUBLISH]



                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                  No. 19-11114
                            ________________________

                       D.C. Docket No. 1:17-cv-03657-LMM


AEGIS ELECTRIC & GAS INTERNATIONAL
SERVICES LIMITED,

                                              Plaintiff-Counter Defendant-Appellee,

                                        versus

ECI MANAGEMENT LLC,
f.k.a. ECI Management Corporation,

                                             Defendant-Counter Claimant-Appellant,

NICHON ROBERSON,
on behalf of herself and all others similarly situated,

                                                                          Defendant.
                            ________________________

                    Appeal from the United States District Court
                       for the Northern District of Georgia
                          ________________________

                                    (July 30, 2020)
              Case: 19-11114     Date Filed: 07/30/2020   Page: 2 of 32



Before WILSON, LAGOA and HULL, Circuit Judges.

HULL, Circuit Judge:

      In this declaratory judgment action, Appellant ECI Management, LLC

(“ECI”) appeals the district court’s grant of summary judgment in favor of its

insurer Appellee AEGIS Electric & Gas International Services Limited

(“AEGIS”). AEGIS brought this action to resolve the legal issue of whether

AEGIS, as insurer, has a duty to defend or indemnify its insured ECI in an

underlying state court lawsuit brought by a former tenant against ECI. In that

lawsuit, the plaintiff—Roberson—was a former tenant at an apartment complex

managed by ECI. Roberson’s state court complaint alleged that ECI had

wrongfully withheld the security deposits of current and former tenants, in

violation of Georgia’s security deposit law, O.C.G.A. § 44-7-35(c).

       In the instant action, the district court concluded that insurer AEGIS has no

duty to defend its insured ECI in the underlying lawsuit and thus no duty to

indemnify ECI for any damages resulting from that lawsuit. The district court

based its conclusion on two fundamental rulings: (1) none of the relief requested in

the underlying lawsuit—or provided for in the applicable Georgia statute—

qualified as a “covered loss” under the terms of the policy issued by AEGIS, which

explicitly carved out certain types of relief from the definition of “Loss”; and




                                          2
              Case: 19-11114     Date Filed: 07/30/2020    Page: 3 of 32



(2) AEGIS did not waive those carve-outs when it failed to raise that defense until

it filed the instant declaratory judgment action.

      On appeal, ECI contends both of these determinations were erroneous, and

so too the district court’s grant of summary judgment in AEGIS’s favor. After

review, and with the benefit of oral argument, we reverse the district court’s grant

of summary judgment and conclude that AEGIS has a duty to defend ECI in the

underlying state court lawsuit against it because that action and certain relief

sought, if proved, would constitute a covered “Loss” under the insurance policy.

                         I. FACTUAL BACKGROUND

      This case concerns an underlying state court lawsuit in which AEGIS

declined to defend or indemnify ECI. First, we briefly summarize the terms of the

policy agreement between AEGIS and ECI and the state court proceedings. Next,

we discuss the instant declaratory judgment action.

A.    The Policy

      Based in Atlanta, Georgia, ECI is a company that manages multiple

apartment properties in the state of Georgia. In 2016, ECI purchased a “Real

Estate Services Professional Liability Insurance Policy” (the “Policy”) which was

underwritten by AEGIS. The Policy limits liability to $1 million per claim and in

the aggregate and covers a Policy Period of July 1, 2016, through July 1, 2017.




                                           3
                Case: 19-11114       Date Filed: 07/30/2020       Page: 4 of 32



       The Policy provides, in relevant part, that “[t]he Insurers [AEGIS] will pay

on behalf of the Insured [ECI] all sums in excess of the Deductible amount . . .

which the Insured shall become legally obligated to pay as Loss . . . resulting from

Claims first made against the Insured during the Policy Period as a result of a

Wrongful Act by the Insured.” The Policy further states that AEGIS, as the

insurer, has the “duty to defend an Insured against any Claim that is covered by

this Policy,” though it has “no duty to defend an Insured against any Claim to

which this Policy does not apply.”

       The Policy defines “Claim(s)” to mean “any civil action, suit, proceeding, or

written demand for money or Professional Services received by any Insured

seeking to hold the Insured responsible for Loss as a result of an alleged

Wrongful Act committed by any Insured.” 1 Thus, “any civil action” that does

not seek to hold the insured ECI responsible for a “Loss” under the Policy does not

create a duty to defend on the part of the insurer AEGIS.

       In turn, the Policy defines “Loss” as follows:

       “Loss” means a compensatory monetary amount for which the Insured
       may be held legally liable, including judgments (inclusive of any pre-
       judgment or post-judgment interest), awards, or settlements negotiated
       with the prior approval of the Insurers, but shall not include:



       1
         There is no contention here that ECI’s alleged wrongdoing—that is, its alleged violation
of Georgia’s security deposit statute—does not constitute a “Wrongful Act” under the terms of
the Policy. We therefore do not discuss the Policy’s definition of this term.
                                                4
                 Case: 19-11114        Date Filed: 07/30/2020        Page: 5 of 32



            a) any disgorgement, return, withdrawal, restitution or reduction of
               any sums which are or were in the possession or control of any
               Insured, or any amounts credited to any Insured’s account;

            b) fines, sanctions, taxes, penalties or awards deemed uninsurable
               pursuant to any applicable law;

            c) punitive, exemplary, treble damages or any other damages
               resulting from the multiplication of compensatory damages; [or]

            d) equitable relief, or fees, costs or expenses incurred by the
               Insured to comply with any such equitable relief.

(emphasis added).

B.     The Underlying State Court Lawsuit

       In May 2017 (during the Policy Period), Nichon Roberson filed a putative

class action lawsuit against ECI and others in DeKalb County State Court.

Plaintiff Roberson alleged that Defendant ECI systematically violated Georgia’s

security deposit statute by wrongfully withholding (in whole or in part) her

security deposit and the security deposits of other current and former tenants of

apartment complexes managed by ECI. Specifically, Roberson alleged that ECI

failed to provide departing tenants, within three days of termination of occupancy,

with a list of damages that justified withholding all or part of a tenant’s security

deposit.2

       2
         Georgia’s security deposit statute provides, in relevant part, that “[w]ithin three business
days after the termination of the residential lease and vacation of the premises . . . the landlord or
his or her agent shall inspect the premises and compile a comprehensive list of any damage done
to the premises which is the basis for any charge against the security deposit.” O.C.G.A. § 44-7-


                                                  5
                Case: 19-11114        Date Filed: 07/30/2020       Page: 6 of 32



       The remedies for violating the statute are listed in O.C.G.A. § 44-7-35,

which provides, in relevant part:

       Any landlord who fails to return any part of a security deposit which is
       required to be returned to a tenant pursuant to this article shall be liable
       to the tenant in the amount of three times the sum improperly withheld
       plus reasonable attorney’s fees; provided, however, that the landlord
       shall be liable only for the sum erroneously withheld if the landlord
       shows by the preponderance of the evidence that the withholding was
       not intentional and resulted from a bona fide error which occurred in
       spite of the existence of procedures reasonably designed to avoid such
       errors.

O.C.G.A. § 44-7-35(c) (emphasis added).

       In her complaint, Roberson purported to represent a class made up of

Georgia citizens: (1) “who had an agreement for the rental of real property with

ECI”; (2) “who had all or some of their security deposit not returned”; and (3) “for

whom Defendants did not provide . . . a comprehensive list of any damage done to

the premises,” as required by Georgia law. Roberson Compl. at 6. As the result of

Defendant ECI’s alleged statutory violations, Plaintiff Roberson’s complaint

sought, individually and on behalf of the putative class, the following relief:

       (a) An order certifying the Class . . . [and] appointing [Roberson] as
           the representative of the Class . . . ;

       (b) A damages award for [Roberson] and each Class Member in the
           amount of three times the unlawfully withheld security deposit
           pursuant to O.C.G.A. §§ 44-7-33 and 44-7-35;


33(b)(1). Any landlord who fails to compile such a list and make it available to the tenant “shall
not be entitled to retain any portion of a security deposit.” O.C.G.A. § 44-7-35(a)(3).
                                                6
                Case: 19-11114        Date Filed: 07/30/2020        Page: 7 of 32



       (c) Injunctive or declaratory relief to prevent future violations of
           Georgia’s security deposit law;

       (d) An award of reasonable attorney fees to [Roberson] and each
           Class Member pursuant to O.C.G.A. § 44-7-35; and

       (e) Such further and other relief as the Court deems reasonable and
           just.

Id. at 13.

C.     ECI Notifies AEGIS of the Claim

       On March 9, 2017, ECI gave timely notice of Roberson’s “Claim” to AEGIS

in accordance with the Policy and requested coverage.3 In April 2017, AEGIS,

through its claims manager, notified ECI via email that it was denying coverage.

The only ground for denying coverage, cited in the email, was that “[t]he Lawsuit’s

allegations and relief demanded . . . concern ‘the gaining in fact of personal profit

or advantage to which the Insured is not legally entitled,’ as well as a dispute

regarding ECI’s fee.”4

D.     AEGIS Formally Denies Coverage


       3
         Originally, Roberson filed suit in Fulton County Superior Court in February 2017, but
her complaint was never properly served on ECI. As a result, the complaint was dismissed in
May 2017 for failure to prosecute. The same day the Fulton County lawsuit was dismissed,
Roberson filed the above-discussed lawsuit in DeKalb County State Court. Despite Roberson’s
failure to perfect service, ECI learned of the February 2017 Fulton County lawsuit and notified
AEGIS on March 9, 2017.
       4
         The Policy states that it “does not apply to any Claim based upon, arising out of, directly
or indirectly, or in any way involving . . . the gaining in fact of any personal profit or advantage
to which the Insured is not legally entitled, or out of any disputes involving the Insured’s fees
or charges.” AEGIS has since abandoned this basis for denying coverage.
                                                 7
                Case: 19-11114        Date Filed: 07/30/2020       Page: 8 of 32



       About a month later, on May 3, 2017, AEGIS, again through its claims

manager, sent a formal follow-up letter that acknowledged receipt of the claim and

asserted that “this matter does not fall within the coverage of the Policy,” and that

“[n]either a duty to defend nor a duty to pay damages exists.” After quoting

relevant portions of the Policy, AEGIS’s May 3 letter identified two broad grounds

for the denial of coverage. First, the letter reiterated that Roberson’s allegations

concerned “the gaining in fact of personal profit or advantage to which the Insured

is not legally entitled, as well as a dispute regarding ECI’s fee.”

       Next, and as particularly relevant here, AEGIS’s May 3 letter asserted that

several of Roberson’s “[i]tems of relief” were explicitly excluded from the Policy’s

definition of “Loss.” Specifically, the letter pointed to Roberson’s requests for

(1) class certification; (2) equitable relief to prevent future statutory violations; and

(3) damages in the amount of three times the unlawfully withheld security deposit.

The letter stated the first two items were excluded under subsection (d) of the

Policy’s definition of “Loss,” while the third was excluded under subsection (c). 5




       5
         AEGIS’s May 3 letter also noted that “Roberson alleges that ECI’s actions were
intentional,” which would implicate the Policy’s provision excluding from coverage any
“intentional wrongdoing, fraud, dishonesty, criminal or malicious acts by the Insured.”
However, the letter further acknowledged that, under the terms of the Policy, that exclusion
provision would only apply “[t]o the extent such intentional conduct is established via judgment
or other final adjudication.” In other words, that provision would not provide a basis for refusing
to defend in the first instance, though it might preclude indemnity down the road.
                                                8
              Case: 19-11114     Date Filed: 07/30/2020    Page: 9 of 32



      Notably, AEGIS did not, in its May 3 letter, invoke subsection (a) of the

Policy’s definition of “Loss,” which excludes “any disgorgement, return,

withdrawal, restitution or reduction of any sums which are or were in the

possession or control of any Insured.” However, the letter purported to reserve its

“right to raise additional coverage issues should the need arise in the future.”

E.    Insured ECI Responds

      Insured ECI responded, through counsel, asking its insurer AEGIS to

reconsider its position. The majority of ECI’s response was dedicated to rebutting

AEGIS’s contention that the claims themselves fell under one or more of the

Policy’s exclusions from coverage. ECI’s response also addressed AEGIS’s claim

that none of the requested relief constituted a covered “Loss” as defined in the

Policy. ECI argued that AEGIS’s letter falsely assumed that “the Lawsuit only

seeks equitable nonmonetary relief and treble damages.” ECI noted that the

Georgia statute limits a tenant’s recovery to “the sum erroneously withheld” if the

“withholding was not intentional and resulted from a bona fide error which

occurred in spite of the existence of procedures reasonably designed to avoid such

errors.” See O.C.G.A. § 44-7-35(c). As a result, ECI pointed out, “the [c]ourt may

not necessarily award treble damages and could limit relief to compensatory only.”




                                          9
               Case: 19-11114       Date Filed: 07/30/2020      Page: 10 of 32



Such purely compensatory damages would fall within the Policy’s definition of

“Loss.”6

F.     Insurer AEGIS Follows Up

       Insurer AEGIS, through counsel, acknowledged it had “reviewed the request

for reconsideration” and requested supplemental information about the property

where Roberson had lived. ECI provided the requested information and

subsequently inquired several times into the status of AEGIS’s decision regarding

coverage. Eventually (and apparently without definitively updating ECI as to the

status of its coverage decision) AEGIS filed the instant declaratory judgment

action in federal district court.

                      II. DISTRICT COURT PROCEEDINGS

A.     AEGIS’s Complaint

       In September 2017, AEGIS initiated the instant action by filing a

“Complaint for Declaratory Judgment,” which included a single cause of action.

AEGIS sought a declaratory judgment stating “[t]hat no coverage is afforded, no

indemnity payments are due, and no duty to provide or pay for a defense for the

claim under the Policy has arisen due to the application of the disgorgement/return


       6
         Insured ECI also asserted that, under Georgia law, AEGIS was not permitted to reserve
additional coverage defenses, citing Hoover v. Maxum Indemnity Co., 291 Ga. 402, 730 S.E.2d
413 (2012). According to ECI, Hoover stands for the proposition that “[w]hen a third party
claim is pending against its insured, a carrier cannot rely on boilerplate language in a notice
reserving the right to assert any other defenses at a later date.”

                                              10
              Case: 19-11114     Date Filed: 07/30/2020   Page: 11 of 32



of sums carve-out and treble damages carve-out to the Policy’s definition of

‘Loss.’”

        Insurer AEGIS’s complaint pointed to the damages provision of the Georgia

statute, which provides that a tenant would be entitled either to “three times the

sum improperly withheld” or to “the sum erroneously withheld.” See O.C.G.A.

§ 44-7-35(c). In either case, the complaint alleged, Roberson’s requested remedy

thus would fall outside the Policy’s definition of “Loss,” either because it

constituted treble damages (“three times the sum improperly withheld”) or because

it constituted a disgorgement or return (“the sum erroneously withheld,” i.e., the

return of the security deposit). As to the disgorgement and return carve-outs—

which insurer AEGIS had not previously raised—the complaint specifically

alleged that the court-ordered return of Roberson’s security deposit “would amount

to a disgorgement or return of any sum which w[as] in the possession or control of

ECI.”

        Insured ECI filed its answer and asserted counterclaims for breach of

contract and declaratory judgment. Following discovery, AEGIS moved for

summary judgment on both the duty to defend and the duty to indemnify, while

ECI moved for partial summary judgment on the issue of whether AEGIS has a

duty to defend ECI. In this regard, ECI argued that, even if the Policy did not

include coverage for treble damages, the factfinder in the underlying litigation


                                          11
             Case: 19-11114     Date Filed: 07/30/2020   Page: 12 of 32



potentially could find that ECI did not act intentionally, in which case ECI would

be liable only for the withheld security deposit. ECI insisted that any “untrebled

compensatory damages”—i.e., damages in the amount of the withheld security

deposit—would constitute a covered “Loss” under the Policy. ECI also argued that

any attorney’s fee award that it might become obligated to pay under O.C.G.A.

§ 44-7-35(c) would, on its own, constitute a “Loss” under the Policy because it

would be “a compensatory monetary amount for which [ECI] may be held legally

liable.” As to whether either of those amounts was otherwise excluded from the

Policy’s definition of “Loss” under the Policy’s disgorgement or return carve-outs,

ECI argued AEGIS had waived that carve-out by failing to raise it earlier as a basis

for denying coverage.

B.    The District Court’s Decision

      The district court granted AEGIS’s motion for summary judgment on all

claims and counterclaims and denied ECI’s motion for partial summary judgment.

The district court first concluded that the relief sought in the underlying Roberson

litigation were not covered “Loss[es]” under the Policy, focusing on Roberson’s

requests for treble damages and equitable relief.

      The district court acknowledged ECI’s argument that Roberson would not be

entitled to treble damages if ECI was found not to have acted intentionally, but the

court concluded that “any issue of fact as to whether ECI will be found willful or


                                         12
              Case: 19-11114     Date Filed: 07/30/2020    Page: 13 of 32



merely negligent cannot save ECI.” This was because even “[a]ny non-multiplied

damages—or the return of allegedly improperly withheld security deposits”—

would be carved out from the Policy’s definition of “Loss” under the Policy’s

exclusion of “any disgorgement, return, withdrawal, restitution or reduction of any

sums which are or were in the possession or control of any Insured, or any amounts

credited to any Insured’s account.”

      The district court also rejected ECI’s argument that AEGIS had waived the

disgorgement and return carve-outs because it did not raise it until it filed the

instant declaratory judgment action. The district court based its rejection of this

argument on a distinction between coverage defenses and policy defenses, only the

latter of which can be waived under the district court’s reading of Georgia law.

      Having found that none of Roberson’s requested relief—or, indeed, any

relief to which Roberson would be entitled under the Georgia statute—qualified as

a “Loss” under the Policy, the district court concluded that AEGIS has no

obligation to defend—and, as a result, no duty to indemnify—ECI in the Roberson

litigation and entered judgment in AEGIS’s favor.

                          III. STANDARD OF REVIEW

      We review a district court’s decision to grant or deny summary judgment de

novo. Cagle v. Bruner, 112 F.3d 1510, 1514 (11th Cir. 1997). Where, as here, the

district court’s summary judgment rulings “involve the interpretation and


                                          13
             Case: 19-11114     Date Filed: 07/30/2020    Page: 14 of 32



application of the pertinent terms of [an] insurance contract[],” we likewise review

de novo the district court’s construction of the Policy. Elan Pharm. Research Corp.

v. Emp’rs Ins. of Wausau, 144 F.3d 1372, 1374–75 (11th Cir. 1998). And because

this federal action is based on diversity, Georgia’s substantive law governs our

interpretation of the Policy. See Great Am. All. Ins. Co. v. Anderson, 847 F.3d

1327, 1331 (11th Cir. 2017).

                                 IV. DISCUSSION

A.    The Policy’s Coverage: General Principles

      “To determine whether an insurer owes its insured a duty to defend a

particular lawsuit, Georgia law directs us to compare the allegations of the

complaint, as well as the facts supporting those allegations, against the provisions

of the insurance contract.” Elan, 144 F.3d at 1375; see also City of Atlanta v. St.

Paul Fire & Marine Ins. Co., 231 Ga. App. 206, 207, 498 S.E.2d 782, 784 (Ga. Ct.

App. 1998) (“An insurer’s duty to defend turns on the language of the insurance

contract and the allegations of the complaint asserted against the insured. We look

to the allegations of the complaint to determine whether a claim covered by the

policy is asserted.” (citation omitted)). “[W]here the complaint filed against the

insured does not assert any claims upon which there would be insurance coverage,

the insurer is justified in refusing to defend the insured’s lawsuit.” St. Paul Fire &

Marine, 231 Ga. App. at 207, 498 S.E.2d at 784.


                                          14
             Case: 19-11114     Date Filed: 07/30/2020    Page: 15 of 32



      In construing the Policy, we look first to its text, giving the terms used their

“usual and common meaning.” See Ga. Farm Bureau Mut. Ins. Co. v. Smith, 298

Ga. 716, 719, 784 S.E.2d 422, 424 (Ga. 2016) (quotation marks omitted). If we

find the terms “explicit and unambiguous,” we simply apply the terms as written,

“regardless of whether doing so benefits the carrier or the insured.” Id. (quotation

marks omitted).

      Under Georgia law, however, “exclusions from coverage sought to be

invoked must be strictly construed,” and “all ambiguities as to policy exclusions

are interpreted in favor of coverage because the insurer, having affirmatively

expressed coverage through broad promises, assumes a duty to define any

limitations on that coverage in clear and explicit terms.” Anderson, 847 F.3d at

1331–32 (quotation marks and alteration omitted). “If the facts as alleged in the

complaint even arguably bring the occurrence within the policy’s coverage, the

insurer has a duty to defend the action.” St. Paul Fire & Marine, 231 Ga. App. at

207, 498 S.E.2d at 784.

      ECI identifies two forms of relief Roberson sought pursuant to O.C.G.A.

§ 44-7-35(c), each of which constitutes a covered “Loss” under the Policy: (1) the

unmultiplied amount Roberson would be entitled to as a result of ECI’s alleged

statutory violation—i.e., “the sum erroneously withheld”; and (2) attorney’s fees.

We address each alleged “Loss” in turn.


                                          15
             Case: 19-11114     Date Filed: 07/30/2020   Page: 16 of 32



B.    Return of Security Deposit: “The Sum Erroneously Withheld”

      As quoted earlier, O.C.G.A. § 44-7-35(c) provides that:

      Any landlord who fails to return any part of the security deposit which
      is required to be returned to a tenant pursuant to this article shall be
      liable to the tenant in the amount of three times the sum improperly
      withheld plus attorneys’ fees; provided, however, that the landlord shall
      be liable only for the sum erroneously withheld if the landlord shows
      by the preponderance of the evidence that the withholding was not
      intentional and resulted from a bona fide error which occurred in spite
      of the existence of procedures reasonably designed to avoid such errors.


(Emphasis added). The parties do not appear to dispute that if Roberson were to

receive an award “in the amount of three times the sum improperly withheld,” the

Policy’s treble-damages carve-out would apply, at least as to the full multiplied

amount. However, whether Roberson would ultimately be entitled to that

multiplied amount is a factual question—it turns on whether ECI’s conduct was

intentional. If ECI establishes that any wrongful withholding of the security

deposit “was not intentional” and “occurred in spite of the existence of procedures

reasonably designed to avoid such errors,” Roberson would be entitled only to “the

sum erroneously withheld.” See O.C.G.A. § 44-7-35(c).

      Accordingly, if this unmultiplied amount—“the sum erroneously

withheld”—was recovered by Roberson, and if it would constitute a “Loss” under

the policy, then ECI could incur coverable losses, and that possibility is enough to

require AEGIS to defend the lawsuit. See St. Paul Fire & Marine, 231 Ga. App. at


                                         16
              Case: 19-11114     Date Filed: 07/30/2020     Page: 17 of 32



207, 498 S.E.2d at 784. AEGIS therefore maintains a duty to defend ECI unless it

is clear under the terms of the Policy that the return of any wrongfully withheld

security deposit funds (“the sum erroneously withheld”) is excluded from the

Policy’s definition of “Loss.” AEGIS insists any such amount would be excluded

from the Policy’s definition of “Loss” because it would constitute a

“disgorgement” or “return” of “sums which are or were in the possession or control

of” ECI.

      As quoted earlier from the Policy, “Loss” means “a compensatory monetary

amount for which the Insured may be held legally liable, including

judgments[,] . . . awards, or settlements[,] . . . but shall not include: (a) any

disgorgement, return, withdrawal, restriction or reduction of any sums which are or

were in the possession or control of any Insured . . . .” (Emphasis added). To be a

covered “Loss” in the first place, the liability must already be “a compensatory

monetary amount for which the Insured may be held legally liable.” Therefore,

any amounts that would be carved out from the Policy’s definition of “Loss” would

necessarily have to be “compensatory monetary amount[s]” in the first place,

otherwise there would be no need to exclude them. Thus, our inquiry becomes

whether the “compensatory monetary amount” in the amount of “the sum

erroneously withheld” by the landlord is a “disgorgement” or a “return” of “sums

which are or were in the possession or control” of the Insured ECI.


                                           17
              Case: 19-11114     Date Filed: 07/30/2020   Page: 18 of 32



      ECI argues that the relief sought cannot constitute a disgorgement because

disgorgement is an equitable remedy. However, we need not resolve that issue

because the carve-out also excludes from the definition of “Loss” monetary relief

constituting “any . . . return, withdrawal, . . . or reduction of any sums which are or

were in the possession or control” of ECI. For the reasons explained below, we

conclude that the damages representing the return of the security deposit would

constitute “any . . . return” of sums “in the possession or control” of ECI and

would therefore be excluded from the Policy’s definition of “Loss.”

      Giving, as we must, unambiguous policy terms their ordinary dictionary

meaning, see Michna v. Blue Cross & Blue Shield of Ga., Inc., 288 Ga. App. 112,

114, 653 S.E.2d 377, 380 (Ga. Ct. App. 2007), we must consider “return” to mean

“[t]o revert to a former owner” or “[t]o give back to the owner,” see Return, The

American Heritage Dictionary of the English Language (3d ed. 1996).

      Under Georgia law, a landlord must deposit a tenant’s security deposit in an

escrow account, and the “security deposit shall be held in trust for the tenant by the

landlord or such landlord’s agent except as provided in section 44-7-34.” Ga.

Code. Ann. § 44-7-31. Georgia’s security deposit law thus operates under the

premise that a tenant’s security deposit remains the tenant’s property, subject to the

landlord’s rights to retain or withhold the deposit.




                                          18
              Case: 19-11114     Date Filed: 07/30/2020    Page: 19 of 32



      Section 44-7-33 requires the landlord to inspect, prepare a final damage list,

and permit a tenant inspection within certain times after lease termination, see id.

§ 44-7-33(b), and section 44-7-34 governs the timing and procedure for a landlord

to return or make claims against a tenant’s security deposit, see id. § 44-7-34(a). If

a landlord fails to compile and make available the final damage list required by

section 44-7-33(b), the landlord “shall not be entitled to retain any portion of a

security deposit.” Id. § 44-7-35(a)(3). Similarly, if a landlord fails to provide each

of the written statements within the time periods specified in sections 44-7-33 and

44-7-34, such failure “shall work a forfeiture of all the landlord’s rights to

withhold any portion of the security deposit.” Id. § 44-7-35(b). Finally, section

44-7-35(c) provides that “[a]ny landlord who fails to return any part of a security

deposit which is required to be returned to a tenant” is liable to the tenant in the

amount of “the sum erroneously withheld” and potentially treble damages and

attorney’s fees. Id. § 44-7-35(c).

      Consistent with this statutory scheme, Roberson alleges that, pursuant to

section 44-7-35(b), ECI forfeited its right to retain her security deposit because it

failed to provide Roberson the statutorily mandated final damages list as part of the

post-termination procedure. According to Roberson, ECI is therefore a “landlord

who fail[ed] to return any part of a security deposit which is required to be returned

to a tenant,” and she claims that under section 44-7-35(c), she can recover from


                                          19
                Case: 19-11114       Date Filed: 07/30/2020        Page: 20 of 32



ECI either “the sum erroneously withheld” or three times that amount plus

attorney’s fees.

       As noted, section 44-7-35(b) imposes a forfeiture of a landlord’s rights to

make a claim against a security deposit. In this context, “forfeiture” means the

“loss of a right, privilege, or property because of a crime, breach of obligation, or

neglect of duty.” Forfeiture, Black’s Law Dictionary (11th ed. 2019). That

provision, coupled with the tenant’s continued rights in the security deposit under

section 44-7-31, demonstrates that an award against ECI for “the sum erroneously

withheld” constitutes a “return” of Roberson’s money back to her. Therefore, if

ECI ultimately is required to transfer any part of the security deposit back to

Roberson under section 44-7-35(c)—as demanded by Roberson in her lawsuit—

such a transfer would fall within the scope of the Policy’s return carve-out. 7




       7
           Our dissenting colleague states that “O.C.G.A. § 44-7-35(c) makes the landlord liable
for damages in the amount of the security deposit withheld, allowing the tenant to ‘replace’ the
missing deposit with any of the landlord’s assets.” Dissent at 25. The dissent argues the penalty
provision in § 44-7-35(c) “does not order the return of the deposit, but sets statutory damages for
when the landlord fails to return the deposit.” Id. at 27. This argument fails to recognize that the
critical language here is the text of the “Loss” definition in the Policy. To be a covered “Loss” in
the first place, the sum must be “a compensatory monetary amount for which the Insured may
be held legally liable.” The carve-outs then exclude a subset of those compensatory monetary
amounts, including those that constitute “any disgorgement” or “any . . . return . . . of any sums
which are or were in the possession or control of any Insured.” That the statute sets the
compensatory damages—for failure to return any part of a security deposit required to be
returned—as “the sum erroneously withheld,” if anything, underscores that the “compensatory
monetary amount” for which the landlord is held liable is a “return” of the security deposit “in
the possession” of ECI.

                                                20
               Case: 19-11114        Date Filed: 07/30/2020       Page: 21 of 32



       We therefore conclude that an award of the allegedly wrongfully withheld

security deposit would not constitute a “Loss” under the Policy. 8 But this

conclusion does not end our analysis, and we now turn to ECI’s argument that any

attorney’s fees that it might become obligated to pay as part of the judgment in the

Roberson litigation would also fall within the Policy’s definition of “Loss.”

C.     Attorney’s Fees

       The Policy clearly obligates AEGIS to cover “all sums in excess of the

Deductible amount . . . which the Insured shall become legally obligated to pay as

Loss,” and further defines “Loss” to include a “compensatory monetary amount for

which the Insured may be held legally liable, including . . . awards.” Thus, the

Policy obviously contemplates coverage for any award of attorney’s fees unless, as

AEGIS argues, any such fees are otherwise explicitly excluded from the Policy’s

definition of “Loss.”



       8
           ECI also argues that AEGIS waived the disgorgement and return carve-outs by failing
to initially raise them as bases for denying coverage. It is undisputed that AEGIS did not assert
that the return of any security deposit withheld in contravention of O.C.G.A. § 44-7-33 would
constitute a disgorgement or a return until AEGIS filed the instant declaratory judgment action.
However, the disgorgement and return carve-outs are properly characterized as coverage
defenses. And under Georgia law, such defenses cannot be waived because the doctrines of
waiver and estoppel “may not be used to enlarge the coverage contained in a policy of
insurance.” Sargent v. Allstate Ins. Co., 165 Ga. App. 863, 865, 303 S.E.2d 43, 45–46 (Ga. Ct.
App. 1983) (quotation marks omitted). ECI points to certain broad language in a more recent
Georgia Supreme Court decision, Hoover v. Maxum Indemnity Co., 291 Ga. 402, 730 S.E.2d
413 (2012). But the specific defense at issue in Hoover was a policy defense of the sort Georgia
courts have long held is subject to waiver, and there is no indication in Hoover that the Georgia
Supreme Court intended to upend the longstanding rule that an insurer cannot waive coverage
defenses.
                                               21
              Case: 19-11114     Date Filed: 07/30/2020    Page: 22 of 32



      As laid out above, O.C.G.A. § 44-7-35(c) states that a landlord who fails to

return all or part of a tenant’s security deposit in violation of Georgia’s security-

deposit statute is liable for “three times the sum improperly withheld plus

reasonable attorney’s fees.” O.C.G.A. § 44-7-35(c). Notably, the statute does not

provide for an award of attorney’s fees where the landlord did not act intentionally,

since a tenant would be entitled “only” to “the sum erroneously withheld” under

such circumstances. Id.

      The Policy’s treble-damages carve-out, in turn, applies to “any other

damages resulting from the multiplication of compensatory damages.” AEGIS

characterizes any potential award of attorney’s fees as additional “damages

resulting from the multiplication of compensatory damages.” We disagree.

      First, while it is true that an award of attorney’s fees under the statute, as a

practical matter, rises and falls with the award of treble damages, it does not

directly flow from those damages. Rather, both the treble damages and the

attorney’s fees flow from a finding that that the landlord acted intentionally and in

the absence of procedures designed to prevent the wrongful withholding of security

deposits. See O.C.G.A. § 44-7-35(c).

      Second, as this Court has noted in the past in construing an insurance policy,

“[u]nder Georgia law, attorneys’ fees, even where recoverable, are not typically

included within the ordinary species of damages.” Alea London Ltd. v. Am. Home


                                           22
             Case: 19-11114       Date Filed: 07/30/2020   Page: 23 of 32



Servs., Inc., 638 F.3d 768, 780 (11th Cir. 2011) (“That ‘attorneys’ fees’ would be

subsumed within the Policy’s reference to ‘damages’ is not consistent with a plain,

ordinary-meaning reading of the Policy.”).

      Accordingly, we conclude that any award of attorney’s fees under O.C.G.A.

§ 44-7-35(c) would constitute a potential “Loss” under the Policy, and AEGIS

therefore maintains its duty to defend ECI. See St. Paul Fire & Marine, 231 Ga.

App. at 207, 498 S.E.2d at 784.

D.    Duty to Indemnify

      We decline to offer any opinion as to whether AEGIS, in addition to its duty

to defend, has any duty to indemnify ECI. The district court concluded there was

no duty to indemnify, but that conclusion simply flowed from its conclusion that

there was no duty to defend. See Shafe v. Am. States Ins. Co., 288 Ga. App 315,

317, 653 S.E.2d 870, 873 (Ga. Ct. App. 2007) (“[A]n insurer’s duty to defend is

broader than its duty to indemnify.”). Under Georgia law, the duty to defend and

the duty to indemnify are “separate and independent obligations.” Nationwide

Mut. Fire Ins. Co. v. Somers, 264 Ga. App. 421, 424, 591 S.E.2d 430, 433 (Ga. Ct.

App. 2003) (quotation marks omitted).

      We therefore leave for a later date the independent question of whether

AEGIS must ultimately indemnify ECI for any particular liability it might incur as

a result of the ongoing lawsuit against it. See Trizec Props. v. Biltmore Constr.


                                           23
             Case: 19-11114      Date Filed: 07/30/2020   Page: 24 of 32



Co., 767 F.2d 810, 813 (11th Cir. 1985) (affirming a district court’s conclusion that

a complaint triggered an insurer’s duty to defend and declining to address any duty

to indemnify). For now, it is sufficient for us to say that, under the terms of the

Policy, AEGIS maintains its duty to defend ECI in the underlying state court

lawsuit.

                                V. CONCLUSION

      For the reasons discussed above, we reverse the district court’s order

granting AEGIS’s motion for summary judgment and denying ECI’s partial motion

for summary judgment insofar as it concluded AEGIS has no duty to defend ECI in

the state court Roberson litigation, and remand for additional proceedings

consistent with this opinion.

      REVERSED AND REMANDED.




                                          24
                Case: 19-11114        Date Filed: 07/30/2020        Page: 25 of 32



WILSON, Circuit Judge, concurring in part and dissenting in part:

       If, on a sunny afternoon, you loaned your friend a pair of sunglasses and

asked her to return them tomorrow, you would expect your friend to return that

pair of sunglasses. You would not expect your friend to hand you a different, yet

identical pair of sunglasses, because that would be a replacement pair, not a

returned pair. Georgia law recognizes a similar distinction—a distinction that the

majority erases. It holds today that O.C.G.A. § 44-7-35(c) compels a landlord to

“return” an erroneously withheld security deposit, but the law does no such thing;

it applies when the landlord does not return the security deposit. Then it makes the

landlord liable for statutory damages in the amount of the withheld security

deposit, allowing the tenant to replace the missing deposit with any of the

landlord’s assets. Respecting this distinction in Georgia’s chosen penalty scheme,

I would hold that the return carve-out does not bar coverage for Roberson’s claim.1


1
  I agree with the rest of the majority’s opinion, save for two points. First, the majority punts on
whether the disgorgement carve-out bars coverage. I would hold that it does not for two reasons.
One, disgorgement is a form of return. See Tull v. United States, 481 U.S. 412, 424 (1987) (“An
action for disgorgement . . . . is a remedy only for restitution—a more limited form of penalty
than a civil fine. Restitution is limited to restoring the status quo and ordering the return of that
which rightfully belongs to the purchaser or tenant.” (internal quotation mark omitted)). As I
explain below, O.C.G.A. § 44-7-35(c) does not order the return of anything—it awards
compensatory damages. Two, disgorgement is “an equitable remedy intended to prevent unjust
enrichment.” S.E.C. v. Levin, 849 F.3d 995, 1006 (11th Cir. 2017). O.C.G.A. § 44-7-35(c), in
contrast, provides not an equitable remedy but a legal remedy for damages. So the disgorgement
carve-out does not apply.
Second, the majority holds in footnote eight that AEGIS did not waive its coverage defenses.
Though you wouldn’t know it from the majority’s brief analysis, the waiver issue decided in that
footnote is a vexing and disputed issue of Georgia law. See Century Communities of Ga., LLC v.

                                                 25
               Case: 19-11114      Date Filed: 07/30/2020      Page: 26 of 32



       The return carve-out bars coverage for a judgment mandating the “return . . .

of any sums which are or were in the possession or control of any Insured, or any

amounts credited to any Insured’s account.” Like the majority, I agree that we

must apply the plain meaning of “return,” which means “to revert to a former

owner” or “to give back to the owner.” Majority Op. at 18 (alterations accepted).

So this carve-out applies whenever an insured must revert or give back sums that

belong or belonged to someone else but are or were in the insured’s possession.

       A review of Georgia’s security-deposit scheme shows why this carve-out

does not apply to damages awarded under O.C.G.A. § 44-7-35(c). To start,

O.C.G.A. § 44-7-31 requires a landlord to put a tenant’s security deposit in escrow.

O.C.G.A. § 44-7-33 then governs the landlord’s notice obligations. And O.C.G.A.

§ 44-7-34, titled “Return of security deposit,” governs the landlord’s obligations

for returning the deposit. Finally, O.C.G.A. § 44-7-35 provides “Remedies for

noncompliance” with these statutes, and it has two key parts. The first part says

that if a landlord violates these statutes, it “shall not be entitled to retain any

portion of a security deposit” or its errors will otherwise “work a forfeiture” on

both the landlord’s right to withhold the security deposit and its right to sue a




Selective Way Ins. Co., 2019 WL 7491504 (N.D. Ga. Oct. 25, 2019) (describing the issue and the
many ways courts have decided it). Were it me, I would assume that AEGIS did not waive its
coverage defenses, hold that none of them apply anyway, and thus avoid ruling on an open
question that is better left for the state courts of Georgia.
                                             26
              Case: 19-11114       Date Filed: 07/30/2020     Page: 27 of 32



tenant for damages to the premises. See O.C.G.A. § 44-7-35(a)–(b). Summed up,

the first part of O.C.G.A. § 44-7-35 describes the situations in which the law strips

the landlord of its right to withhold the security deposit.

       The second part—the part at issue here—describes the penalty the landlord

faces if, after losing its right to withhold the security deposit, it still fails to return

the security deposit. See id. § 44-7-35(c). The provision says that “[a]ny landlord

who fails to return any part of a security deposit which is required to be returned to

a tenant pursuant to this article shall be liable to the tenant in the amount of . . . the

sum erroneously withheld.” Id. (emphasis added). Subsection (c) thus says that if,

after losing its right to withhold the security deposit, the landlord still fails to return

the security deposit, the landlord becomes liable for statutory damages in the

amount of the security deposit. The statute merely borrows the amount of the

deposit withheld as the amount of damages that the statute awards; it does not

order the return of the security deposit that was held in escrow under O.C.G.A. §

44-7-31.

       Indeed, the presence of the phrase “[a]ny landlord who fails to return” the

deposit makes clear that this penalty provision does not order the return of the

deposit, but sets statutory damages for when the landlord fails to return the deposit.

See O.C.G.A. § 44-7-35(c). Because if the legislature had meant to order the

return of the security deposit, it would have said so. It would not have written that


                                             27
             Case: 19-11114      Date Filed: 07/30/2020   Page: 28 of 32



“[a]ny landlord who fails to return” the security deposit “shall be liable to the

tenant in the amount of . . . the sum erroneously withheld”; it would have written

that “[a]ny landlord who fails to return” the security deposit shall return the

security deposit.

      It makes sense why Georgia rejected a return-based penalty and instead

chose a damages-based penalty. By making the landlord liable for damages in the

amount of the deposit (rather than ordering the return of certain funds), the statute

arms the tenant with more ways to recover a judgment for the landlord’s violation.

The tenant is not limited to the deposit held in escrow (or even to money at all), but

can recover immediately from any of the landlord’s assets, as any judgment

creditor could. For this reason, the insured here, were it to lose the Roberson

claim, would not need to revert or give back anything; it would be liable at law for

compensatory damages in the amount of the security deposit withheld. This

wording reflects a conscious choice by the state legislature to expand the tenant’s

remedy, and we, as a federal court sitting in diversity, should respect its

determination. See Dimmitt v. City of Clearwater, 985 F.2d 1565, 1572 (11th Cir.

1993) (“[A]s a federal court, we must be particularly reluctant to rewrite the terms

of a state statute.” (emphasis omitted)).

      A practical analysis of the treble-damages clause in O.C.G.A. § 44-7-35(c)

also confirms that this reading is right. That clause says that Roberson will receive


                                            28
              Case: 19-11114     Date Filed: 07/30/2020     Page: 29 of 32



an award of “three times the sum improperly withheld” if ECI intentionally

withheld the security deposit. See O.C.G.A. § 44-7-35(c). Said differently, ECI

becomes statutorily liable for damages three times the amount of the security

deposit withheld if it engaged in intentional misconduct. We wouldn’t say, in that

event, that a third of the treble-damages award constitutes a “return” of the security

deposit. We would simply say that ECI is liable for treble damages.

      Also consider Roberson’s potential judgment. If Roberson establishes that

ECI wrongfully withheld a security deposit, but that it did so only negligently, the

judgment in the case will not say “Judgment for Plaintiff, return X dollars.” The

judgment will say “Judgment for Plaintiff in the amount of X dollars”—an amount

recoverable from anywhere, from any asset that a judgment creditor might reach.

That distinction makes all the difference here, as it underscores that O.C.G.A.

§ 44-7-35(c) provides only a statutory remedy for damages, and so the return

carve-out does not apply.

      The majority responds to these points in a footnote. See Majority Op. at 20

n.7. It argues that I “fail[] to recognize” that the policy’s definition of “loss”

includes only “compensatory monetary amount[s].” It follows then, says the

majority, that the loss carve-outs merely “exclude a subset” of “compensatory

monetary amount[s],” and thus the policy’s definition of “return” can apply to an




                                           29
             Case: 19-11114     Date Filed: 07/30/2020    Page: 30 of 32



award of compensatory damages in the amount of “the sum erroneously withheld.”

For three reasons, that argument is simply wrong.

      First off, the carve-outs do not “exclude a subset” of what would typically

constitute “compensatory monetary amount[s].” The third carve-out, for example,

excludes coverage for “punitive, exemplary, treble damages or any other damages

resulting from the multiplication of compensatory damages.” Punitive damages

are not compensatory. See Bogle v. McClure, 332 F.3d 1347, 1362 (11th Cir.

2003). Neither are exemplary damages. See BMW of N. Am., Inc. v. Gore, 517

U.S. 559, 580 (1996). So the majority’s basic premise is wrong—the carve-outs do

not remove from “loss” what was once included. They merely remove all doubt

that the policy excludes some classes of liability from coverage.

      Second, the majority’s argument fails even if we accept its flawed reasoning.

Its premise forgets that the return carve-out, at most, excludes only specific

remedies through which the insured pays for liability. For instance, even if the

remedy of disgorgement could compensate the tenant for its missing security

deposit, the policy’s disgorgement carve-out would bar coverage only because it

bars sums paid through the remedy of disgorgement. So too with the return carve-

out: If the statute ordered a return of the security deposit to compensate the tenant

for its loss, the carve-out would bar coverage. But O.C.G.A. § 44-7-35(c) does not

order a return of the deposit. It orders the landlord to pay damages in the amount


                                          30
             Case: 19-11114        Date Filed: 07/30/2020   Page: 31 of 32



of the security deposit withheld to compensate the tenant for its loss. Simply put,

the return carve-out does not bar coverage for “compensatory monetary amount[s]”

paid through the remedy of a damages award. Because O.C.G.A. § 44-7-35(c)

compensates the tenant with a damages award, the carve-out can’t apply even

under the majority’s view.

      Third, even if there were reasonable debate about whether the policy’s

definition of “return” covers a statute that awards damages in the amount of a sum

erroneously withheld, Georgia law doubly compels us to decide that debate for the

insured. Under Georgia law, we must construe policy exclusions narrowly, Alley

v. Great Am. Ins. Co., 287 S.E.2d 613, 616 (Ga. App. 1981), and we must construe

ambiguous terms in favor of coverage, Hays v. Georgia Farm Bureau Mut. Ins.

Co., 722 S.E.2d 923, 926 (Ga. App. 2012). Few would say that applying the return

carve-out to O.C.G.A. § 44-7-35(c) is a clear-cut call; for it to apply, one must

accept that a statutory damages award is really a returned security deposit. That

logic requires some imagination at best, rendering the exclusion ambiguous at

least. And when faced with an ambiguous policy exclusion, Georgia law tells us to

give the tie to the insured. See Alley, 287 S.E.2d at 616; Hays, 722 S.E.2d at 926.

I would follow that instruction.

      To close, I’ll note that though the majority’s mistake may not matter today,

it will almost definitely matter tomorrow, at the indemnity phase. The reason that


                                            31
             Case: 19-11114     Date Filed: 07/30/2020    Page: 32 of 32



it doesn’t matter now is that we have held that AEGIS has a duty to defend because

the policy covers Roberson’s claim for attorney’s fees. As a result, AEGIS must

defend the entire suit, no matter if the policy provides a defense for the merits of

Roberson’s claim. But if Roberson wins at trial and ECI becomes liable for

statutory damages in the amount of the withheld security deposit, the majority’s

determination that the return carve-out bars coverage will relieve AEGIS of its

duty to indemnify ECI for the loss. That will leave ECI on the hook for class-

action damages, despite clear coverage under its insurance policy.

      I respectfully dissent.




                                          32